COSGRAVE, District Judge.
Under date of May 1,1933, the court having heard exceptions of the libelants filed April 28, 1933, to commissioner’s report filed April 25, 1933, pursuant, to notice of hearing, etc., filed April 29, 1933, and thereafter having ordered this cause stand submitted with right to file brief in two days, and the libelants having. thereupon filed memo of additional points and authorities under date of May 5, 1933, and the court being now fully advised after due consideration thereof, the exceptions to the report of the commissioner are ordered .overruled and report confirmed; exception to complaining parties is allowed.